 
 
IV 
111th CONGRESS
2d Session
H. RES. 1070 
IN THE HOUSE OF REPRESENTATIVES 
 
February 3, 2010 
Ms. Norton submitted the following resolution; which was referred to the Committee on Transportation and Infrastructure
 
RESOLUTION 
Expressing gratitude and appreciation to the individuals and organizations that comprise the National Urban Search and Rescue System of the Federal Emergency Management Agency for their unyielding determination and work as first responders to victims of disasters and other incidents, including the victims of the recent earthquake in Haiti, and for other purposes. 
 
 
Whereas a 7.0 magnitude earthquake struck the nation of Haiti on January 12, 2010, resulting in the loss of more than 112,000 lives, injuring more than 190,000 others, and causing extensive damage to the nation, most notably to the capital city of Port-au-Prince; 
Whereas the Federal Emergency Management Agency (FEMA) has agreements with 28 urban search and rescue teams under which the teams conduct search and rescue missions in response to disasters and other incidents from all hazards, as authorized by the Robert T. Stafford Disaster Relief and Emergency Assistance Act; 
Whereas these teams, known as Urban Search and Rescue Task Forces (Task Forces), are comprised of State and local first responders who, in the event of a disaster or other incident, can be activated by Federal, State, or local governments to assist in rescuing victims of structural collapse or conducting other search and rescue missions; 
Whereas each Task Force is comprised of 70 members, who are multifaceted and cross trained in the 6 major functional areas of search, rescue, medical, hazardous materials, logistics, and planning, and who are supported by trained canines able to conduct physical search and heavy rescue operations; 
Whereas the Task Forces have been activated for natural and man-made disasters and incidents both at home and abroad, including hurricanes, earthquakes, and the attacks of September 11, 2001; 
Whereas 6 Task Forces, comprised of 510 personnel, were activated and sent to assist in the ongoing rescue efforts being led by the United States Agency for International Development in Haiti; 
Whereas these Task Forces were from Fairfax, Virginia; Virginia Beach, Virginia; Miami-Dade, Florida; Miami, Florida; Los Angeles County, California; and New York, New York; and 
Whereas the Task Forces deployed to Haiti have rescued at least 47 individuals: Now, therefore, be it 
 
That the House of Representatives— 
(1)expresses its most sincere gratitude and appreciation to the individuals and organizations that comprise the National Urban Search and Rescue System of the Federal Emergency Management Agency (FEMA) for their unyielding determination and work as first responders to victims of disasters from all hazards; 
(2)expresses its support for FEMA, including FEMA’s Urban Search and Rescue Task Forces, as FEMA undertakes response and recovery efforts in connection with the earthquake that struck Haiti on January 12, 2010; and 
(3)honors United States emergency responders for their constant bravery and sacrifice during times of great tragedy and disaster. 
 
